


Exhibit 10.30


AMENDMENT NO. 2 TO THE EXECUTIVE EMPLOYMENT AGREEMENT


This AMENDMENT NO. 2 TO THE EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) is
entered into on March 10, 2016 by and between Global Eagle Entertainment Inc., a
Delaware corporation (the “Company”), and David M. Davis (the “Executive”).


W I T N E S S E T H:


WHEREAS, the Company and the Executive entered into an Executive Employment
Agreement dated as of July 9, 2014;


WHEREAS, the Company and the Executive entered into Amendment No. 1 to the
Executive Employment Agreement on April 12, 2015 (as so amended, the
“Agreement”); and


WHEREAS, the Company and the Executive desire to further amend the Agreement as
provided in this Amendment.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing, the mutual covenants,
promises and agreements hereinafter set forth, the mutual benefits to be gained
by the performance thereof, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged and accepted, the
parties to this Amendment, intending to be legally bound, hereby agree as
follows:


Section 1.Defined Terms. Capitalized terms used herein, unless otherwise defined
herein, have the meanings ascribed to them in the Agreement.


Section 2.Amendment to Section 4(d). Section 4(d) of the Agreement is deleted in
its entirety and replaced with the following text:


“(d) The Company will reimburse the Executive for all reasonable commuting and
temporary residence/hotel costs to the metropolitan area where the Company is
headquartered until January 31, 2016, subject to the Company’s requirements with
respect to reporting and documentation of such expenses. After January 31, 2016,
the Company will reimburse the Executive for all reasonable commuting costs to
the metropolitan area where the Company is headquartered, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.


Section 3.Effect of Amendment. Except as explicitly amended by the terms of this
Amendment, the terms of the Agreement shall remain in effect and are unchanged
by this Amendment.








[Signature Page Follows]

NY:1774651.3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed, all as of the day and year first above written.
 
COMPANY:
 
 
 
GLOBAL EAGLE ENTERTAINMENT INC., a Delaware corporation
 
 
 
By:
/s/ Jay Itzkowitz
 
 
 
Name:
Jay Itzkowitz
 
 
 
Title:
SVP & General Counsel
 
 
 
/s/ David M. Davis
 
David M. Davis


NY:1774651.3

